UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6716



ANTONIO DEAN WALKER,

                Plaintiff - Appellant,

          v.


NEWPORT NEWS CITY JAIL,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.  Walter D. Kelley, District
Judge. (2:07-cv-00481-WDK-FBS)


Submitted:   August 21, 2008                 Decided:   August 27, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Dean Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Antonio Dean Walker appeals the district court’s order

dismissing without prejudice Walker’s 42 U.S.C. § 1983 (2000) civil

rights action.    Because Walker may resubmit his complaint as

amended to cure the defects identified by the district court, the

dismissal order is not appealable.   See Chao v. Rivendell Woods,

Inc., 415 F.3d 342, 345 (4th Cir. 2005); Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993). Accordingly, we dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         DISMISSED




                                2